                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


    WILLIAM J. ROSE,
                                      1:17-cv-04603-NLH
                       Plaintiff,
                                      OPINION
    v.

    COMMISSIONER OF SOCIAL
    SECURITY,
                       Defendant.


APPEARANCES:

RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVE
CHERRY HILL, NJ 08002
     On behalf of Plaintiff

EVELYN ROSE MARIE PROTANO
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123
     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social Security



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
Act.    42 U.S.C. § 423, et seq.   The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time since his alleged onset date of disability,

May 17, 2013.    For the reasons stated below, this Court will

reverse that decision and remand the matter for further

proceedings.

I.     BACKGROUND AND PROCEDURAL HISTORY

       On July 30, 2013, Plaintiff, William J. Rose, protectively

filed an application for DIB, 2 alleging that he became disabled

on May 17, 2013.    Plaintiff claims that he can no longer work at

his previous job as a truck driver because of his monocular

vision due to diabetic retinopathy, diabetes mellitus type 2,

degenerative disc disease of the lumbar spine, degenerative

joint disease of the knees, and spondylosis (degeneration of the

spine).

       Plaintiff’s initial claim was denied on October 22, 2013,




et seq.

2 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.


                                   2
and upon reconsideration on February 20, 2014.       Plaintiff

requested a hearing before an ALJ, which was held on August 15,

2016.      On September 16, 2016, the ALJ issued an unfavorable

decision.      Plaintiff’s Request for Review of Hearing Decision

was denied by the Appeals Council on April 19, 2017, making the

ALJ’s September 16, 2016 decision final.       Plaintiff brings this

civil action for review of the Commissioner’s decision.

II.   DISCUSSION

      A.      Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.       Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).        A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”      42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).       Substantial evidence means

more than “a mere scintilla.”      Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).      It means “such relevant evidence as a

reasonable mind might accept as adequate to support a



                                    3
conclusion.”   Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.    See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

     A reviewing court has a duty to review the evidence in its

totality.   See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”    Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.    Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d



                                  4
700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

          Unless the [Commissioner] has analyzed all
          evidence and has sufficiently explained the
          weight he has given to obviously probative
          exhibits, to say that his decision is
          supported by substantial evidence approaches
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).   Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).    In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.   However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.   Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);



                                 5
Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.   Standard for DIB

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.   See 42 U.S.C. §

1382c(a)(3)(A).   Under this definition, a Plaintiff qualifies as

disabled only if his physical or mental impairments are of such

severity that he is not only unable to perform his past relevant

work, but cannot, given his age, education, and work experience,

engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which he lives, or whether a

specific job vacancy exists for him, or whether he would be

hired if he applied for work.   42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 3 for


3 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. Because the ALJ issued his
decision prior to that effective date, the Court must employ the

                                 6
determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-step

process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, he will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” he will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P, Appendix
          1 and has lasted or is expected to last for a
          continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work he has done in
          the past (“past relevant work”) despite the severe
          impairment, he will be found “not disabled.”

     5.   Finally, the Commissioner will consider the claimant’s
          ability to perform work (“residual functional
          capacity”), age, education, and past work experience
          to determine whether or not he is capable of
          performing other work which exists in the national
          economy. If he is incapable, he will be found
          “disabled.” If he is capable, he will be found “not
          disabled.”

20 C.F.R. § 404.1520(b)-(f).   Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d




standards in effect at the time of his decision.

                                 7
1150, 1153 (3d Cir. 1983).   In the first four steps of the

analysis, the burden is on the claimant to prove every element

of his claim by a preponderance of the evidence.   See id.    In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.   Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.   At step two, the ALJ found that Plaintiff’s

impairments of monocular vision due to diabetic retinopathy and

diabetes mellitus type 2 were severe.   At step three, the ALJ

determined that Plaintiff’s severe impairments or his severe

impairments in combination with his other impairments did not

equal the severity of one of the listed impairments.   The ALJ

then determined that Plaintiff’s residual functional capacity

(“RFC”) precluded him from performing his past work as a truck

driver, but his RFC rendered him capable of performing work at



                                 8
all exertional and skill levels, 4 with the only limitation of

avoidance of concentrated exposures to hazards, such as moving

machinery and unprotected heights (steps four and five).

     Plaintiff argues that the ALJ erred in his decision because

he did not properly consider his “severe” impairments in

combination with his other “not severe” exertional and non-

exertional impairments when making the RFC determination.

Plaintiff also argues that the ALJ failed to properly assess

Plaintiff’s limitations due to his increasing and irreversible

vision loss as a stand-alone basis for disability, or in

combination with his other impairments in the RFC analysis.

     A claimant’s RFC reflects “what [the claimant] can still do

despite [his or her] limitations.”   20 C.F.R. § 416.945(a). 5   In

making a RFC determination, an ALJ is required to do the

following:

     In determining whether you are disabled, we consider all
     your symptoms, including pain, and the extent to which your
     symptoms can reasonably be accepted as consistent with the
     objective medical evidence and other evidence. By objective

4 See 20 C.F.R. § 404.1568 (“[O]ccupations are classified as
unskilled, semi-skilled, and skilled.”); 20 C.F.R. § 404.1567
(“Physical exertion requirements. To determine the physical
exertion requirements of work in the national economy, we
classify jobs as sedentary, light, medium, heavy, and very
heavy.”).
5 The RFC finding is a determination expressly reserved to the
Commissioner. 20 C.F.R. §§ 416.927(d)(2), 416.946(c).


                                9
     medical evidence, we mean medical signs and laboratory
     findings . . . . By other evidence, we mean . . .
     statements or reports from you, your treating or nontreating
     source, and others about your medical history, diagnosis,
     prescribed treatment, daily activities, efforts to work, and
     any other evidence showing how your impairment(s) and any
     related symptoms affect your ability to work. . . .

20 C.F.R. § 404.1529.   The ALJ is also required to “consider

limitations and restrictions imposed by all of an individual's

impairments, even those that are not ‘severe.’”   SSR 96-8p.

“While a ‘not severe’ impairment(s) standing alone may not

significantly limit an individual's ability to do basic work

activities, it may--when considered with limitations or

restrictions due to other impairments--be critical to the outcome

of a claim.   For example, in combination with limitations imposed

by an individual's other impairments, the limitations due to such

a ‘not severe’ impairment may prevent an individual from

performing past relevant work or may narrow the range of other

work that the individual may still be able to do.”   Id.

      The ALJ's finding of RFC must “‘be accompanied by a clear

and satisfactory explication of the basis on which it rests.’”

Fargnoli v. Massanari, 247 F.3d 34, 41 (3d Cir. 2001) (quoting

Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981)).   “‘[A]n

examiner’s findings should be as comprehensive and analytical as

feasible and, where appropriate, should include a statement of



                                10
subordinate factual foundations on which ultimate factual

conclusions are based, so that a reviewing court may know the

basis for the decision.’”   Id. (quoting Cotter, 642 F.2d at 705)

(further explaining that that this “is necessary so that the

court may properly exercise its responsibility under 42 U.S.C. §

405(g) to determine if the Secretary's decision is supported by

substantial evidence”).   The Court finds that the ALJ failed to

meet these standards in this case.

     The following is indisputable from the record evidence, and

referenced by the ALJ in his decision:   (1) Plaintiff suffers

from diabetes mellitus with monocular vision (loss of vision in

one eye) as a result of diabetic retinopathy (a disorder of the

retina caused by diabetes); (2) By April 2016, the corrected

visual activity in Plaintiff’s “good” right eye was 20/200, and

the corrected visual activity in his “bad” left eye was “finger

counting at two feet”; (3) Plaintiff has degenerative disc

disease of his lumbar spine; (4) Plaintiff has degenerative

joint disease of his knees; (5) Plaintiff has neuropathy

(permanent nerve damage); (6) Plaintiff uses a medically

prescribed cane; (7) Plaintiff wears a medically prescribed back

brace; (8) Plaintiff relates difficulties with his memory caused

by fluctuating blood sugar; (9) Plaintiff reports significant



                                11
pain; and (10) Plaintiff was 55 years old at the time of his

alleged onset date, and he was 58 years old at the time the ALJ

issued his decision.

     Despite noting all of these impairments and limitations,

including Plaintiff’s advanced age, 6 the ALJ determined that

Plaintiff retained the RFC to perform work at all exertional and

skill levels.   That finding therefore meant that the ALJ

believed Plaintiff was capable of performing “very heavy work,”

which “involves lifting objects weighing more than 100 pounds at

a time with frequent lifting or carrying of objects weighing 50

pounds or more.” 7   20 C.F.R. § 404.1567.   It also meant that

Plaintiff could perform “skilled work,” which requires a person

to use judgment, laying out work, estimating quality,

determining the suitability and needed quantities of materials,

making precise measurements, reading blueprints or other

specifications, making necessary computations or mechanical

adjustments to control or regulate the work, or deal with


6 See 20 C.F.R. § 404.1563(e) (“We consider that at advanced age
(age 55 or older), age significantly affects a person's ability
to adjust to other work. We have special rules for persons of
advanced age and for persons in this category who are closely
approaching retirement age (age 60 or older).”).

7 If someone can do very heavy work, that means that he or she
can also do heavy, medium, light and sedentary work. 20 C.F.R. §
404.1567.

                                 12
people, facts, or figures or abstract ideas at a high level of

complexity.   20 C.F.R. § 404.1568.   The only limitation placed

on Plaintiff’s RFC was that Plaintiff needed to avoid

concentrated exposures to hazards, such as moving machinery and

unprotected heights.

     The ALJ’s RFC determination would not be disturbed if

substantial evidence supported that finding, but the Court is

unconvinced the evidence cited by the ALJ in his decision

supports the conclusion that Plaintiff is capable of frequently

lifting 100 pounds and making precise measurements or reading

blueprints, among other higher level physical, mental, and

visual activities.   Even accepting that Plaintiff’s only

“severe” ailments are his diabetes and monocular vision, the ALJ

appears to have glossed over the effects of Plaintiff’s non-

severe impairments in combination with his vision loss.     The ALJ

relates that certain medications and physical therapy treatments

have helped with Plaintiff’s back and knee pain, but the record

evidence does not support that those conditions are wholly

without any exertional limitations.    This is especially true

when those impairments are considered in combination with his

low blood sugar-induced memory loss, neuropathy, and advanced

age, all of which the ALJ is required to consider in combination



                                13
with Plaintiff’s vision impairment when assessing Plaintiff’s

RFC.

       Considering Plaintiff’s significant vision loss by itself

also calls into doubt the ALJ’s RFC determination.      The record

contains numerous notes from treating medical providers and non-

treating consultant medical sources stating that Plaintiff is

incapable of driving a motor vehicle.      The ALJ’s RFC assessment,

however, fails to acknowledge this obvious limitation in

Plaintiff’s functional capacity.      Moreover, the jobs suggested

by the Vocational Expert based on the ALJ’s RFC determination do

not appear to account for Plaintiff’s vision impairments.      The

VE suggested that the RFC ascribed to Plaintiff by the ALJ

rendered him capable of being a motor vehicle parts assembler, 8


8 CODE: 806.684-010 : ASSEMBLER, MOTOR VEHICLE (auto. mfg.)
alternate titles: quality worker; team member

Assembles motor vehicles, such as automobiles, trucks, buses, or
limousines, at assigned work stations on moving assembly line,
performing any combination of following repetitive tasks
according to specifications and using handtools, power tools,
welding equipment, and production fixtures: Loads stamped metal
body components into automated welding equipment that welds
together components to form body subassemblies. Positions and
fastens together body subassemblies, such as side frames,
underbodies, doors, hoods, and trunk lids, to assemble vehicle
bodies and truck cabs preparatory to body welding process.
Bolts, screws, clips, or otherwise fastens together parts to
form subassemblies, such as doors, seats, instrument control
panels, steering columns, and axle units. Installs mechanical
and electrical components and systems, such as engine,

                                 14
kitchen helper, 9 and cleaner/housekeeping 10.   It is evident from



transmission, and axle units; pumps; wire harnesses; instrument
control panels; and exhaust, brake, and air-conditioning
systems. Fits and adjusts doors, hoods, and trunk lids. Seals
joints and seams, using caulking gun. Fastens seats, door
paneling, headliners, carpeting, molding, and other trim into
position. Fills vehicle systems with brake and transmission
fluids, engine coolant, and oil. May apply precut and adhesive
coated vinyl tops and pads to vehicle roofs. May verify quality
of own work and write description of defects observed on
documents attached to vehicle bodies. May enter and retrieve
production data, using computer terminals. . . . .
9 CODE: 318.687-010: KITCHEN HELPER (hotel & rest.) alternate
titles: cookee; cook helper; kitchen hand;
kitchen porter; kitchen runner

Performs any combination of following duties to maintain kitchen
work areas and restaurant equipment and utensils in clean and
orderly condition: Sweeps and mops floors. Washes worktables,
walls, refrigerators, and meat blocks. Segregates and removes
trash and garbage and places it in designated containers. Steam-
cleans or hoses-out garbage cans. Sorts bottles, and breaks
disposable ones in bottle-crushing machine. Washes pots, pans,
and trays by hand. Scrapes food from dirty dishes and washes
them by hand or places them in racks or on conveyor to
dishwashing machine. Polishes silver, using burnishing-machine
tumbler, chemical dip, buffing wheel, and hand cloth. Holds
inverted glasses over revolving brushes to clean inside
surfaces. Transfers supplies and equipment between storage and
work areas by hand or by use of handtruck. Sets up banquet
tables. Washes and peels vegetables, using knife or peeling
machine. Loads or unloads trucks picking up or delivering
supplies and food.

10CODE: 323.687-014: CLEANER, HOUSEKEEPING (any industry)
alternate titles: maid

Cleans rooms and halls in commercial establishments, such as
hotels, restaurants, clubs, beauty parlors, and dormitories,
performing any combination of following duties: Sorts, counts,
folds, marks, or carries linens. Makes beds. Replenishes

                                 15
even the most cursory review of the job descriptions that

Plaintiff would be incapable of preforming the required tasks of

these jobs due to his vision impairments.    In sum, on this

record, the ALJ’s Step 4 RFC determination of ability at all

exertional levels is not supported by substantial evidence and

led directly to the Step 5 error of relying on jobs Plaintiff is

clearly incapable of performing.    See Kangas, 823 F.2d at 777

(at Step 5 burden shifts to the Commissioner to prove there is

some other kind of substantial gainful employment claimant is

able to perform).

     Additionally, under Social Security Administration

Regulations, a claimant may qualify for disability benefits for

blindness if his vision cannot be corrected to better than

20/200 in the better eye, or if his visual field is 20 degrees

or less in the better eye, for a period that lasted or is

expected to last at least 12 months.    Even if a claimant’s

vision does not meet the SSA’s definition of blindness, a




supplies, such as drinking glasses and writing supplies. Checks
wraps and renders personal assistance to patrons. Moves
furniture, hangs drapes, and rolls carpets. Performs other
duties as described under CLEANER (any industry) I Master Title.
May be designated according to type of establishment cleaned as
Beauty Parlor Cleaner (personal ser.); Motel Cleaner (hotel &
rest.); or according to area cleaned as Sleeping Room Cleaner
(hotel & rest.).

                               16
claimant may still qualify for disability benefits if his vision

problems alone, or combined with other health problems, prevent

him from working.   Additionally, the SSA Regulations are more

generous for claimants aged 55 or older who have vision

impairments.   See Social Security Administration Publication No.

05-10052, “If You’re Blind Or Have Low Vision — How We Can Help”

(January 2018); see also SSR 18-02p (citing 42 U.S.C. § 1381a

(“every aged, blind, or disabled individual who is determined .

. . to be eligible on the basis of his income and resources

shall, in accordance with and subject to the provisions of this

title, be paid benefits by the Commissioner of Social

Security”); 42 U.S.C. § 1382(a) (defining an eligible

individual); 20 C.F.R. § 416.912 (providing that, in general, a

claimant must prove to us that he or she is blind), § 416.981

(defining blindness), § 416.982 (explaining when we will

consider an individual to be blind based on a State plan)).

These considerations all seem to apply to this claimant.

     It appears to the Court that underlying the ALJ’s ultimate

conclusion that Plaintiff is not disabled is how Plaintiff’s

diet contributed to the exacerbation of his diabetes.   The ALJ

repeatedly references medical records that advise Plaintiff to

improve his diet to better regulate his blood sugar levels.



                                17
Putting aside the evidence which shows that Plaintiff’s limited

finances affected his ability to eat the best foods for his

condition, as well as his efforts to comply with the physicians’

advice to eat healthier foods, 11 Plaintiff’s difficulty in

following a treatment plan is not a basis for the denial of

benefits, particularly when perfect compliance with his doctor’s

orders would not restore Plaintiff’s vision or nerve damage.

While diet and type 2 diabetes are clearly related, an element

of causation is missing here.   See SSR 82-59 (explaining that a

claimant’s failure to follow a treatment plan prescribed by a

treating source may be the basis for a denial of benefits only

if, inter alia, the treatment “is clearly expected to restore

capacity to engage in any SGA,” or the “record discloses that

there has been refusal to follow prescribed treatment”).

     Moreover, contrary to the ALJ’s perception of Plaintiff’s


11The Social Security Regulations instruct that “the if the
individual fails to follow prescribed treatment that might
improve symptoms, we may find the alleged intensity and
persistence of an individual's symptoms are inconsistent with
the overall evidence of record. We will not find an
individual's symptoms inconsistent with the evidence in the
record on this basis without considering possible reasons he or
she may not comply with treatment or seek treatment consistent
with the degree of his or her complaints. . . . When we consider
the individual's treatment history, we may consider (but are not
limited to) one or more of the following: . . . An individual
may not be able to afford treatment and may not have access to
free or low-cost medical services.” SSR 16-3p.

                                18
non-compliance with his physicians’ orders, the record shows

that Plaintiff regularly visited medical professionals to treat

and manage his diabetes and diabetes-related impairments, as

well as his pain and limitations due to back and knee problems.

Plaintiff attended physical therapy as directed and continued

exercises at home.   He also endeavored to eat healthier, despite

his difficulties in affording the best food options.

Nevertheless, Plaintiff’s vision further deteriorated, and the

effects of Plaintiff’s degenerative disc and joint diseases, as

well as the other impairments related to his diabetes, continued

to decline.

     Overall, it is clear that substantial evidence does not

support the ALJ’s determination that Plaintiff has the RFC to

perform work at all exertional and skill levels.   When an ALJ

has failed to apply the correct legal standards and his

conclusions are not supported by substantial evidence, the Court

must decide whether to remand the case for rehearing or to

reverse and order an award of benefits.   Melkonyan v. Sullivan,

501 U.S. 89, 99 (1991) (providing that under Sentence Four of 42

U.S.C. § 405(g), a court has authority to affirm, modify, or

reverse the Commissioner's decision “with or without remanding

the cause for rehearing”).



                                19
     The ALJ’s current RFC determination is not supported by the

record evidence, but the SSA is in a better position than this

Court to determine Plaintiff’s proper RFC and thereafter

undertake a renewed Step 5 analysis.   The Court will therefore

reverse the ALJ’s decision and remand the matter so that the SSA

may properly consider Plaintiff’s vision impairments, singularly

and in combination with his other impairments, in determining

Plaintiff’s disability claim.

III. CONCLUSION

     For the reasons expressed above, the ALJ's determination

that Plaintiff is not totally disabled as of May 17, 2013 will

be reversed and remanded for further consideration consistent

with this Opinion.   An accompanying Order will be issued.



Date: November 26, 2018                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                20
